Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered April 11, 1989, convicting him of robbery in the first degree, robbery in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of the evidence underlying his conviction of robbery in the first degree (see, Penal Law § 160.15 [3]) is unpreserved for appellate review as he failed to raise an objection at trial on the specific ground which he presently asserts (see, People v Colavito, 70 NY2d 996; People v Bynum, 70 NY2d 858). Moreover, we decline to reach the issue in the exercise of our interest of justice jurisdiction under the circumstances presented in this case.
We find the sentence imposed upon the defendant to be neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Miller and Ritter, JJ., concur.